Citation Nr: 1438636	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia VA Health System


THE ISSUE

Entitlement to payment or reimbursement of expenses for unauthorized medical care provided at Jackson Hospital in Marianna, Florida on January 25, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of a Department of Veterans Affairs (VA) Medical Center.


FINDINGS OF FACT

1.  In August 2014, the Board received confirmation that the Veteran had died in March 2014. 

2.  At the time of his death, the Veteran had a claim for payment or reimbursement of unauthorized medical expenses pending at the Board. 


CONCLUSION OF LAW

The pending appeal is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in March 2014.  At the time of his death, he had a claim for payment or reimbursement of unauthorized medical expenses pending before the Board.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claim has been rendered moot by his death, it is dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). 


ORDER

The appeal is dismissed due to the Veteran's death.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


